Chief Judge Fuld.
The petitioner, Angela Yvonne Davis, has applied to me for a stay of extradition pending a motion to the Court of Appeals for leave to appeal from the Appellate Division’s order (35 A D 2d 938) affirming dismissal of the writ of habeas corpus sued out by the petitioner. Her detention and extradition are based upon a warrant of arrest dated November *87816, 1970, issued by the Governor of New York pursuant to an application for requisition by the Governor of California dated four days earlier. Such requisition was founded upon an indictment returned 'by the Grand Jury of Marin County, California, charging her with crimes of murder, kidnapping and conspiracy.
Study of the papers before me demonstrates that the petitioner is the person named in the warrant of extradition, that she was in the demanding .state at the time of the commission of the crime and that she is substantially charged with having committed felonies in that jurisdiction. These are the only facts into which the courts of an asylum state will inquire. The petitioner’s further claim that the demanding state acted in bad faith or unconstitutionally in any respect or that the indictment returned against her is not supported by sufficient evidence must be raised and asserted in, and decided by, the courts of the demanding state. If, as the petitioner also urges, the extradition papers must be based upon probable cause, that requirement would be satisfied by the existence of the grand jury indictment.
In short, I find no merit in the contentions advanced by the petitioner and, accordingly, deny her application for a stay of extradition.